Title: From Thomas Jefferson to John Page, 2 June 1805
From: Jefferson, Thomas
To: Page, John


                  
                     Dear Sir 
                     
                     Washington June 2. 05.
                  
                  Mr. John D. Burke, who is engaged in writing the history of Virginia is sollicitous to have the means of consulting some volumes of laws & newspapers among my collection at Monticello, and has asked that I would deposit them with you where he might have the convenience of consulting them. presuming he had your approbation, I have desired mr T.M. Randolph to have them securely packed, addressed & forwarded to you. they will consist of 1. volume of laws, and some volumes of newspapers from 1741. to 1752. the former being the only collection of the laws from 1734. to 1772. now in existence, the courts in the different parts of the state are in the practice of recurring to it for copies of laws respecting cases depending before them. on this account I have generally refused to let the volume go from Monticello. but you will be able to place it in careful hands at Richmond, where it may be used by mr Burke and still be accessible for judiciary purposes. I will only ask your personal attention that the party to whom you confide it may take care of it. as to the volumes of newspapers, I have informed mr Burke he shall be free to take them home with him. I will therefore give you no other trouble with them but to deliver them to him, & recieve them again. when he shall be done with any of these mr George Jefferson will see to their safe transportation back to Monticello.   May we hope the pleasure of seeing yourself, mrs Page and family there this year. I shall be at home during the months of August and September as usual, and be very happy to recieve you. it is possibly the last time we shall be within visiting distance. Judge Tucker’s plan for collecting & preserving historical materials is certainly a good one. my doubts arise only as to the practicability of procuring a perseverance in it: and these doubts arise from having seen in experience so many literary associations rendered abortive by indolence. no aid is to be expected from any but those whose ruling passion is the love of science; and these in this country are too sparse and too few even to encourage one another. but this shall occupy our consideration when we meet at Monticello, and shall occupy any efforts of mine at any time & all times as yourself & judge Tucker shall prescribe. Accept affectionate salutations and assurances of constant friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               